Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 314
4)	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japan 314 (JP 2003-182314).

	Claims 1-4 and 6 are anticipated by Japan 314.  In claim 1, Japan 314's disclosed value of 0.05 mm falls within the claimed range of 0.025 to 0.375 mm.  IN ANY EVENT: As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide Japan 314's FIGURE 7 sipe such that the projections have a height of 0.025 to 0.375 mm and the recesses have a depth of 0.025 to 0.375 mm since (1) Japan 314 teaches providing the FIGURE 7 sipe such that each wall of the sipe undulates along the length of the sipe and along the depth of the sipe; each sipe wall thereby forming projections and recesses and (2) Japan 314 teaches providing an undulating trace with a pitch "p" of 0.05 to 2.0 mm and a depth "d" of 0.05 to 1.5 mm [machine translation].  As to claim 4 (period = 0.1 to 3.0 mm, amplitude = 0.025 to 0.375 mm), note Japan 314's teaching to provide an undulating trace with a pitch "p" of 0.05 to 2.0 mm and a depth "d" of 0.05 to 1.5 mm [machine translation].  As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Japan 314's FIGURE 7 sipe such that the sipe forms a plurality of undulations having a greater period and greater amplitude as claimed in view of Japan 314's teaching that the sipe may 
Lagnier / Iwamura
5)	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lagnier (US 5,783,002) or Iwamura (US 2014/0261936) in view of Jin et al (US 2015/0251499).
Lagnier discloses a tire tread comprising incisions ("sipes") wherein each sipe has a 3D structure such that each opposing side forms an undulating trace along the length of the sipe and an undulating trace along the depth of the sipe; the sipe thereby having projections and recesses as claimed.  Lagnier does not recite an amplitude (height / depth) of 0.025 to 0.375 mm.
Iwamura discloses a tire tread comprising sipes wherein each sipe has a 3D structure such that each opposing side forms an undulating trace along the length of the sipe and an undulating trace along the depth of the sipe; the sipe thereby having projections and recesses as claimed.  Iwamura does not recite an amplitude (height / depth) of 0.025 to 0.375 mm.
As to claims 1-4, it would have been obvious to one of ordinary skill in the art to provide either Lagnier's sipe or Iwamura's sipe such that the amplitude (height / depth) of the trace in the length direction is 0.025 to 0.375 mm and the amplitude (height / depth) of the trace in the depth direction is 0.025 to 0.375 mm; the projections thereby having a height of 0.025 to 0.375 mm and the recesses thereby having a depth of 0.025 to 0.375 mm since Jin et al, also directed to a tire tread comprising sipes having a 3D 
With respect to period (claim 4), it would have been obvious to one of ordinary skill in the art to provide Lagnier's 3D sipe or Iwamura's 3D sipe such that the period of an undulating trace of the 3D sipe is 0.1 to 3.0 mm since Jin et al, also directed to a tire tread comprising sipes having a 3D configuration teaches providing the sipe such that wavelength F1 of the trace in the length direction is 0.25 mm to 125.0 mm and the wavelength F2 of the trace in the depth direction is 1.00 mm to 85.0 mm [FIGURES 6B, 6C, paragraphs 61, 66].  It is noted that 0.25 mm falls within the claimed range of 0.1 to 3.0 mm.  It is noted that 1.00 mm falls within the claimed range of 0.1 to 3.0 mm.
6)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lagnier (US 5,783,002) or Iwamura (US 2014/0261936) in view of Jin et al (US 2015/0251499) as applied above and further in view of Graphs of surfaces z=f(x,y) [04-2014] and Voss et al (US 2011/0168311).
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Lagnier 3D sipe such that the arrangement of projections and recesses is represented by a function of f(x,y) = A*sin(B*x)*sin(C*y) where A, B and C are scaling factors since (1) the undulating trace in the longitudinal direction and the undulating trace in the depth direction of Lagnier's 3D sipe defines projections and recesses, (2) Graphs of surfaces z=f(x,y) [04-2014] discloses Z = sin(x)sin(y) as being a known mathematical function defining an egg carton shape defining projections and recesses 
7)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lagnier (US 5,783,002) or Iwamura (US 2014/0261936) in view of Jin et al (US 2015/0251499) as applied above and further in view of German 743 (DE 102011053743).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Lagnier's 3D sipe such that the 3D sipe forms a plurality of undulations having a greater period and greater amplitude as claimed in view of German 743's teaching to provide a sipe in a tire tread such that the sipe forms a first undulating path having a large period and large amplitude and a second undulating path having a small period and small amplitude following along the first path to obtain enhanced large grasp effect  [FIGURE 3, machine translation].    
Remarks
8)	Applicant’s election without traverse of Group I claims 1-6 in the reply filed on
11-4-20 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-4-20.
	The remaining references are of interest.
9)	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 9, 2021